TONGUE, J.,
specially concurring.
I reluctantly concur in the result of the majority opinion because I must agree that if the insurance binder is considered to be ambiguous, its interpretation then becomes a question of fact, with the result that a finding of fact on that question is binding upon this court if supported by substantial evidence.
In this ease, however, the plaintiff made offers of proof, which were rejected by the trial court, to the effect that plaintiff’s employer, in making arrangements with his insurance agent for insurance, told the agent that he wanted the insurance to cover his “mechanic’s tools” and also told plaintiff that his tools were covered by insurance.
Assuming that such testimony would have been admissible on the question of the interpretation to be given to the terms of the insurance policy and that plaintiff had such an insurable interest as to *777entitle him to bring this action, it would appear to have been error to exclude that testimony. However, no such error is assigned on this appeal from that ruling by the trial court.
It must also be remembered that this is not an action against either plaintiff’s employer or the insurance agent for breach of an agreement to procure insurance to cover plaintiff’s tools. Neither is this an action to reform the insurance policy to conform to the terms of any oral understanding. Instead, this is an action against the insurance company on the policy of insurance and on the terms of that policy as issued by it.